June 24, 1918. The opinion of the Court was delivered by
This is an appeal from the County Court of Richland county. The County Court sustained the magistrate in granting a nonsuit in favor of defendant. Exceptions 1, 2, 3 and 4 complain of error in so doing. The exceptions must be overruled.
The evidence shows that Lorick Bros. directed the shipment. It was their mistake that the shipment went from Savannah, Ga., to Woodruff, S.C. over the defendant road instead of Woodford, S.C. The liability of the Atlantic Coast Line Railway Company as initial carrier ended with the delivery of the goods at Woodruff, S.C. and the correction by Lorick Bros. of their mistake in having the goods reshipped from Woodruff to Woodford was an entire and distinct transaction. The liability of defendant as initial carrier of an interstate shipment ceased when it delivered the goods at Woodruff. That was their contract as directed by Lorick Bros., and they carried it out.
Exception 5 is overruled, as defendant is entitled to tax per diem and mileage both.
   Judgment affirmed. *Page 23